------
   ,,,,

          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               V.                                     (For Offenses Committed On or After November 1, 1987)


                              Ricardo Lopez-Manzanares                                CaseNumber: 3:19-mj-23188

                                                                                      Benjamin P Lechman
                                                                                      Defendant's Attorney


          REGISTRATION NO. 88018298                                                                                        FILED
          THE DEFENDANT:
           1Zi pleaded guilty to count(s) _l_o_f_C_o_m--'-p_lai_·n_t_ _ _ _ _ _ _ _ _ _--1--_ _ _A_U_G_O_B_2_01_9_ _
           •        was foWld guilty to count(s)                                                    CLERK u.s OISTRICT COURT
                    after a plea of not guilty.                                                 '"-:u I nt:,m ~" 11-1,c l or- CAUFORNIA
                    Accordingly, the defendant is adjudged guilty of such count(s), which involv~hie fc\llo«!ifrg offense(s5!', J'"~,.;
          Title & Section                  Nature of Offense                                                           Count Number(s)
          8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                 I
           •        The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           D CoW1t(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
          .    ..                       6nME SERVED
                                                                                   D _ _ _ _ _ _ _ _ _ days

           [:gj Assessment: $10 WAIVED.                   [:gj Fine: WAIVED
           IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, August 8, 2019
                                                                                   Date of Imposition of Sentence


      Received
                         - --------
                         DUSM
                                                                                    ./JV'
                                                                                   HONORABLE F. A. GOSSETT III
                                                                                   UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                       3:19-mj-23188
